Citation Nr: 1113476	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-34 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran had active service from December 1963 to November 1967.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California which denied service connection for bilateral hearing loss and tinnitus.

In November 2009, the Board remanded the present matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the November 2009 Board remand, the RO was directed to obtain a VA examination in order to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner was specifically requested to provide an opinion on whether the Veteran has a current diagnosis of tinnitus and the that the Veteran's currently diagnosed bilateral hearing loss and/or tinnitus was related to active service, including an inservice perforated ear drum and any in service noise exposure.  The Board noted in the remand that service treatment records demonstrate that the Veteran had a perforated ear drum in October 1965 and that he was unable to hear out of his left ear.  Additionally, the Board also noted that the Veteran reported that he was exposed to noise when working aboard the flight deck on two air craft carriers during service.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in August 2010 at which time he reported having inservice noise exposure when he worked on a flight deck during service.  In addition, the Veteran reported an incident in 1964 in which a shell went off unexpectedly and he could not hear for a week.  The Veteran was diagnosed as having bilateral sensorineural hearing loss.  The examiner opined that the Veteran's current hearing loss and tinnitus were not likely the result of the left ear injury sustained during service and a direct relationship between hearing loss and tinnitus and noise exposure was not supported by evidence in the claims file.  The examiner stated that "[i]n lieu of a historical record supporting the report provided by the Veteran, there was no concession of noise exposure" by VA; therefore, it was less likely as not that the Veteran's hearing loss and intermittent tinnitus were due to noise exposure during service.  

The examiner did not offer any rationale for the opinion provided regarding whether the Veteran's hearing loss and tinnitus were related to the inservice left ear injury such that the Board could consider and weigh it against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In addition, the Veteran is competent to report having inservice noise exposure while serving on flight decks and there is no indication of record that VA found that he was not credible to report such.  The examination is inadequate because the examiner inappropriately relied on the lack of documentation regarding inservice noise exposure to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, another opinion should be obtained on remand to correct these deficiencies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Board decisions are routinely vacated by the Court due to a failure to meet the requirements of a prior Board remand.  As such, a remand is required to correct these deficiencies.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA physician who examined the Veteran in August 2010, if available, for an addendum.  If the physician is unavailable, or if the examiner determines that another examination is warranted, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of bilateral hearing loss and tinnitus.

After reviewing the record, the examiner should express an opinion as to whether it at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's currently diagnosed bilateral hearing loss and/or tinnitus initially manifested in service or is otherwise related to active service, including his perforated ear drum and the inservice noise exposure as reported by the Veteran during the August 2010 examination. 

The examiner is instructed that the Board has conceded that the Veteran had noise exposure in service.  

All opinions should be accompanied by a clear rationale consistent with the evidence of record.

2.  After completing the requested development, again review the record and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC).  An appropriate time should be given for them to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


